Exhibit 10.5

CROSS-RECEIPT AND RELEASE

September 20, 2006

This Cross-Receipt and Release (this “Release”) is being executed and delivered
pursuant to that certain Contribution Agreement, dated as of September 20, 2006
(the “Contribution Agreement”), by the Members of Vanguard Synfuels, L.L.C., a
Louisiana limited liability company (each individually, a “Member” and
collectively, the “Members”). Capitalized terms used in this Release without
definition have the respective meanings given to them in the Contribution
Agreement.

Each Member, other than Darrell Dubroc and Timothy Collins, acknowledges receipt
from Diametrics Medical, Inc., a Minnesota corporation (the “Public Company”),
of the amount set forth next to his, her or its name on Schedule 2.2(a) of the
Contribution Agreement in immediately available funds.

Darrell Dubroc and Timothy Collins each acknowledge receipt from Public Company
of certificates for the Shares set forth next to his name on Schedule 2.2(b) of
the Contribution Agreement.

Each Member also acknowledges that execution and delivery of this Release is a
condition to the Public Company’s obligation to consummate the transactions
contemplated by the Contribution Agreement and that the Public Company is
relying on this Release in consummating such transactions.

Each Member, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, in order to
induce the Public Company to consummate the transactions contemplated by the
Contribution Agreement, hereby agrees as follows:

Each Member, on behalf of himself, herself or itself, and each of his, her or
its respective Affiliates and related parties, hereby releases and forever
discharges the Public Company, Vanguard Synfuels, L.L.C., a Louisiana limited
liability company (the “Company”), Vanguard Biofuels, Inc., a Louisiana
corporation (the “Subsidiary”), and each of their respective individual, joint
or mutual, past, present and future Affiliates, equity holders, controlling
persons, and subsidiaries, and each of their respective equity holders, members,
partners, owners, directors, officers, employees, agents, representatives and
legal counsel and each of their respective successors and assigns (individually,
a “Releasee” and collectively, “Releasees”) from any and all claims, demands,
proceedings, causes of action, orders, obligations, contracts, agreements, debts
and liabilities whatsoever, whether known or unknown, suspected or unsuspected,
both at law and in equity, which the Member or any of his, her or its Affiliates
or related parties now has, have ever had or may hereafter have against the
respective Releasees arising contemporaneously with or prior to the Closing Date
or on account of or arising out of any matter, cause or event occurring
contemporaneously with or prior to the Closing Date, including, but not limited
to, any rights to indemnification or reimbursement from the Company or the
Subsidiary, as an employee, officer, director, equity holder, member or
otherwise, whether pursuant to its charter, bylaws, operating agreement,
contract, applicable law or otherwise and whether or not relating to claims
pending on, or asserted after, the Closing Date; provided, however,



--------------------------------------------------------------------------------

that nothing contained herein shall operate to release (i) any obligation of the
Public Company to a Member arising after the Closing Date under the Contribution
Agreement or any of such Member’s Related Agreements, including, with respect to
a Member, any written employment agreement between the Public Company and such
Member or (ii) the Promissory Note for $250,000 dated April 21, 2006, by the
Company in favor of Darrell Dubroc, the Promissory Note for $260,000 dated
October 14, 2005, by the Company in favor of Darrell Dubroc, the Promissory Note
for $150,000 dated July 31, 2003, by the Company in favor of William Wieger and
the Promissory Note for $100,000 dated July 31, 2003, by the Company in favor of
Tony Lavespere, if such notes are outstanding on the date hereof; and provided,
further, that, for the avoidance of doubt, nothing contained herein shall
operate to release any obligation of a Member under Section 4.6.2. of the
Operating Agreement of the Company dated June 26, 2003, as amended by Amendment
#1 thereto dated December 2, 2003, and Amendment #2 thereto dated September 13,
2006.

Each Member hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Releasee, based upon any
matter purported to be released hereby.

Without in any way limiting any of the rights and remedies otherwise available
to any Releasee, each Member shall indemnify and hold harmless each Releasee
from and against all Losses arising directly or indirectly from or in connection
with (i) the assertion by or on behalf of such Member or any of his, her or its
Affiliates or related parties of any claim or other matter purported to be
released pursuant to this Release, and (ii) the assertion by any Person of any
claim or demand against any Releasee which claim or demand arises directly or
indirectly from, or in connection with, any assertion by or on behalf of such
Member or his, her or its Affiliates or related parties against such Person of
any claims or other matters purported to be released pursuant to this Release.

If any provision of this Release is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Release will remain in
full force and effect. Any provision of this Release held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

Each Member acknowledges that he, she or it has been advised that this release
is a general release and that it extends to claims which he, she or it may not
know or suspect to exist in his, her or it favor at the time of executing the
release, which if known by him, her or it may have materially affected his, her
or its settlement with the debtor. Each Member hereby expressly waives any right
he, she or it may have under any law, statute, regulation or common law
principle that prohibits or limits the effectiveness of such a general release.

This Release may not be changed except in a writing signed by the Public Company
and each of the Members.

This Release shall be governed by and construed under the laws of the State of
New York.

All words used in this Release will be construed to be of such gender or number
as the circumstances require.

 

2



--------------------------------------------------------------------------------

This Release may be executed in any number of counterparts and any party hereto
may execute any such counterpart, each of which when executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument.

Any signature page delivered pursuant to this Release hereto via facsimile shall
be binding to the same extent as an original signature. Any party who delivers
such a signature page agrees to later deliver an original counterpart to any
party that requests it.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Release to
the Public Company as of the first date set forth above.

 

/s/ Joe Burns

JOE BURNS

/s/ John Russo

JOHN RUSSO

/s/ Jimmy Carter

JIMMY CARTER

/s/ Benny Cloud

BENNY CLOUD

/s/ Dillard Cloud, Jr.

DILLARD CLOUD, JR.

/s/ Tim Collins

TIM COLLINS CGC ASSOCIATES, LLC By:  

/s/ Tim Collins

Name:   Tim Collins Title:   Authorized Signatory

/s/ Cecil Crawford

CECIL CRAWFORD

/s/ Glenn Davis

GLENN DAVIS

Signature Page 1 to Cross-Receipt & Release



--------------------------------------------------------------------------------

/s/ Darrell Dubroc

DARRELL DUBROC

/s/ Thomas Frazier

THOMAS FRAZIER

/s/ Michael Hawkins

MICHAEL HAWKINS BIOINVEST, LLC By:  

/s/ Stanley King

Name:   Stanley King Title:   Authorized Signatory

/s/ Antwine J. Lavespere

ANTWINE J. LAVESPERE

/s/ Carl R. Martin

CARL R. MARTIN

/s/ Kerry McManus

KERRY MCMANUS

/s/ Jeff Peterson

JEFF PETERSON

TIMBER HARVESTING EXPERTS

LOGGING CO., LLC

By:  

/s/ Derald Phillips

Name:   Derald Phillips Title:   Authorized Signatory

Signature Page 2 to Cross-Receipt & Release



--------------------------------------------------------------------------------

/s/ Stephen Shelton

 

STEPHEN SHELTON

/s/ Travis Taylor

TRAVIS TAYLOR

/s/ Benjamin Templin

BENJAMIN TEMPLIN

/s/ Steve Templin

STEVE TEMPLIN

/s/ Clyde Todd

CLYDE TODD

/s/ Audrey D. Tyler

AUDREY D. TYLER

/s/ William Wieger

WILLIAM WIEGER

/s/ Greg Williams

GREG WILLIAMS

Signature Page 3 to Cross-Receipt & Release



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

DIAMETRICS MEDICAL, INC. By:  

/s/ Heng Chuk

Name:   Heng Chuk Title:   Chief Financial Officer

Signature Page 4 to Cross-Receipt & Release